Citation Nr: 0901724	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating, in excess of 50 percent, 
for post-traumatic stress disorder (PTSD), for the period 
prior to April 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on essentially continuous active duty from 
August 1963 to March 1970, to include service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied an increased rating in 
excess of 50 percent for service-connected PTSD.  In December 
2005, the veteran entered a notice of disagreement with 
denial of increased rating in excess of 50 percent.  A 
statement of the case on the rating issue was issued in April 
2006.  A substantive appeal, on a VA Form 9, was received in 
May 2006.  

In a November 2006 rating decision during the increased 
rating appeal, the RO increased the veteran's disability 
rating to 100 percent for the period from April 12, 2006.  
This created a staged rating of 50 percent for the period of 
claim prior to did not satisfy the appeal on the veteran's 
increased rating claim because the 100 percent rating was not 
granted for the entire period of claim.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).

In subsequent correspondence, received December 2006 and June 
2007, the veteran has contended that he met the criteria for 
a 100 percent rating for the period beginning April 1, 2005.  
The Board notes that this date falls within the appeal period 
for the already perfected appeal for increased rating (in 
excess of 50 percent) for PTSD.  Despite the veteran's and 
his representative's characterization of the instant claim as 
a claim for an earlier effective date, and despite the RO's 
subsequent adjudication of this claim as an effective date 
claim, it is clear from the record that the veteran seeks to 
have a 100 percent rating apply to an earlier portion of the 
rating appeal period, which is actually a contention for an 
increased rating for the remaining and earlier period of 
increased rating claim prior to April 12, 2006.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (where the evidence in an 
increased rating appeal contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary).  
For this reason, the Board has re-characterized the issue to 
reflect that this appeal arises from the perfected increased 
rating appeal that arose from the claim for increased rating 
that was received at VA on December 16, 2004.  

In November 2008, the veteran testified at a Board personal 
hearing before the undersigned Acting Veterans Law Judge in 
Muskogee, Oklahoma.  A transcript of the hearing is of 
record.


FINDING OF FACT

  During the increased rating claim period from December 16, 
2003 to April 12, 2006, the veteran's PTSD symptomatology has 
more nearly approximated occupational and social impairment 
with deficiencies in most areas, including difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 percent disability rating for PTSD, for the 
period of increased rating claim from December 16, 2003 to 
April 12, 2006, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
by letter mailed in January 2005, prior to its initial 
adjudication of this claim.  A July 2006 letter informed the 
veteran of VA's procedures for assigning a disability rating.  
Although the notice letter was sent in the context of the 
veteran's individual unemployability claim, not currently on 
appeal, the language in that letter addressed the assignment 
of disability ratings for all claims, such as the PTSD claim 
on appeal.  The veteran was provided more specific notice of 
the evidentiary requirements for establishing a higher rating 
for the claim on appeal in a letter sent November 2008.  He 
has not responded.

These letters have cumulatively informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the April 2006 and May 2007 
Statement(s) of the Case.  Moreover, the veteran recited 
criteria used to rate PTSD claims in correspondence received 
May 2006.  He also indicated his knowledge of the applicable 
criteria in correspondence received June 2007, wherein he 
stated that he met the criteria for a 100 percent PTSD rating 
as of April 1, 2005.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this case, while there was 
error in the timing of the VCAA notice, this error was non-
prejudicial because the veteran has not submitted or notified 
VA of any additional evidence, apart from what is of record.  
There is no indication or reason to believe that the ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board also notes that the veteran has been afforded 
appropriate VA examinations, and service treatment records 
and pertinent VA and private medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Disability Rating Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  In general, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2008).  It is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's PTSD has been rated as 50 percent disabling for 
the period prior to April 12, 2006, and 100 percent disabling 
from April 12, 2006.  The present appeal arises from a 
December 2004 claim for increased rating for PTSD.  The 
veteran contends generally that higher disability rating than 
50 percent is warranted for his service-connected PTSD for 
the period of increased rating claim appeal prior to April 
12, 2006 (when a 100 percent staged rating granted during the 
appeal became effective).  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

In addition, regulations state that, when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2008).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF Scale score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2008).  In making this 
determination, the Board must consider all of the evidence of 
record, regardless when it was received, and not limit the 
evidence considered to a one year period prior to receipt of 
claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).

Increased Rating Analysis

The veteran contends that, for the remaining increased rating 
appeal period prior to the April 12, 2006 assignment of a 100 
percent schedular disability rating for service-connected 
PTSD, his PTSD warrants a rating in excess of the 50 percent 
assigned during this appeal period.  He has specifically 
requested a 100 percent disability rating for the period 
beginning on his April 1, 2005, retirement date. In this 
case, the Board will consider not only the veteran's request 
for an increased rating during the period beginning on his 
April 1, 2005, retirement date, but also whether an increased 
rating was factually ascertainable for the period beginning 
one year prior the December 16, 2004, date of claim.

In this case, accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 
4.42 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  After a review of the evidence of record, the 
Board finds that, for the period for increased rating 
consideration beginning December 16, 2003 (one year before 
the December 16, 2004 increased rating claim), the veteran's 
PTSD symptoms more nearly occupational and social impairment, 
with deficiencies in most areas, as required for a 70 percent 
schedular disability rating using the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

With respect to the psychiatric symptoms associated with a 70 
percent disability rating, the Board notes that for the 
relevant period of claim from December 16, 2003 to April 12, 
2006 the veteran has shown impairment in work, family 
relations, judgment, thinking, and mood, including difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  He has shown 
depression affecting his ability to function independently, 
appropriately and effectively.  For example, at the May 2002 
fee based examination, several months prior to the increased 
rating period under consideration, the veteran complained of 
being socially withdrawn, did not socialize, had marked 
diminished participation in activities, was irritable and 
anxious, had difficulty focusing, and was jumpy at night.  
Mental status examination revealed decreased psychomotor 
activity, appearance of depression, difficulty with immediate 
memory, concentration, and insight, and exaggerated startled 
response.  The examiner opined that these symptoms caused 
significant impairment in occupational, social, and 
interpersonal areas of functioning.

At the March 2005 VA fee based examination, the veteran 
complained that he avoided speaking in an effort to prevent 
losing his temper, that he was isolating himself, and that he 
had decreased appetite, motivation, and sex drive.  The 
examiner noted the veteran's lack of friends and described 
the effort needed to get along with co-workers.  Upon mental 
status examination, the examiner assessed the veteran as 
having a constricted affect, and a depressed, irritable, and 
anxious mood, decreased attention and concentration, 
significant paranoia.  In conclusion, the examiner assessed 
that the veteran's PTSD symptoms had progressed, and were 
giving him more difficulty in social and occupational 
functioning.  The examiner characterized the veteran's PTSD 
as moderate to severe.  

This level of symptomatology can be accurately described as 
causing difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships, as contemplated by a 70 percent schedular 
disability rating using the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Resolving the benefit of the doubt in the veteran's favor, 
this evidence supports a finding that the veteran's 
disability picture approximates the criteria for a 70 percent 
rating for the increased rating period from December 16, 2003 
to April 12, 2006.  In addition, based on prior and 
subsequent examination findings, the 70 percent disability 
level was factually ascertainable from one year prior to the 
veteran's December 16, 2004 date of claim for increased 
rating for PTSD.  See Hazan, 10 Vet. App. at 521 (1997).  
Accordingly, the Board finds that the criteria for a 70 
percent rating for PTSD are met during the period December 
16, 2003 to April 12, 2006.

The Board further finds that the veteran's PTSD symptoms have 
not for any period of the increased rating claim manifested 
symptomatology that more nearly approximates total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name, 
as required for a higher disability rating of 100 percent 
under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The March 2005 VA examination notes that the veteran did not 
have suicidal ideation.  He was found to be casually dressed, 
so not in neglect of personal appearance and hygiene.  He was 
also well oriented and memory was intact.  The May 2002 
examination report noted that the veteran had a normal 
affect, although he claimed to be hiding his feelings.  He 
was not suicidal or homicidal at this time.  While his 
immediate memory was impaired, longer term memory was good 
and the veteran displayed good judgment and abstract 
thinking.  While the examiner found that the veteran's 
symptoms caused significant impairment in occupational, 
social, and interpersonal areas of functioning, it was noted 
that the veteran did not require treatment for PTSD.

The Board has also reviewed outpatient records associated 
with the appeal period.  The veteran has complained of 
compulsive behavior, as indicated by reports of gambling 
noted in October and November 2005 outpatient records; 
however, at no time during the appeal period has the veteran 
displayed obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.

The Board has also considered the GAF scores assigned in this 
case.  Through numerous fee based examinations and outpatient 
visits the veteran has been assigned GAF scores ranging from 
a low of 41-50, in his May 2002 fee based examination, to a 
high of 65 noted in VA outpatient records from October 2006.  
Many of the assigned GAF scores have ranged in the mid-40's 
to mid-50's.  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM IV, it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2008).  Accordingly, GAF Scores 
ranging from 41 to 65 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  In this case, the Board finds 
that the clinical evidence discussed in the fee based 
examinations and VA outpatient reports is more probative in 
assessing the veteran's current disability level.  For 
example, the veteran has not indicated suicidal ideation, 
severe obsessional rituals or shoplifting during either the 
May 2002 or the March 2005 fee based examinations, but such 
symptoms are listed as supportive of the GAF scores of 
"around 50" and "41-50" assigned in those examination 
reports.

With respect to the symptoms associated with a 100 percent 
rating, the Board notes that the evidence does not show gross 
impairment in thought processes or communication.  The May 
2002 fee based examination report noted that the veteran had 
good judgment and answered questions appropriately, with good 
abstract thinking.  His speech was considered clear and 
coherent at the time of his March 2005 VA examination, and he 
did not show circumstantially or tangentiality.  While 
exhibiting some paranoia in fee based examinations, the 
veteran has not shown persistent delusions or hallucinations.  
He has conducted himself well in front of VA psychiatric 
professionals, and has not shown grossly inappropriate 
behavior, or persistent danger of hurting self or others.  
Nor has the veteran been described as having intermittent 
inability to perform activities of daily living.  At no time 
has the veteran been described as disoriented.  While some 
short-term memory loss has been described as a feature of the 
veteran's PTSD, he has not been considered unable to recall 
names of close relatives, his own occupation, or his own 
name.

The veteran's PTSD symptomatology were not manifest with 
total occupational and social impairment for any period, and 
the criteria for a 100 percent disability rating are not 
nearly approximated for the period December 16, 2003 to April 
12, 2006.  The Board has considered whether a higher rating 
is warranted for any portion of the evaluation period; 
however, apart from the benefit granted in this decision, at 
no time during the period in question has the veteran's PTSD 
warranted a higher rating than 70 percent.  See Hart, 21 Vet. 
App. at 505. 

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required any hospitalizations for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  While he 
left work in April 2005, the evidence indicates this was 
attributable to his retirement, and medical evidence does not 
show that the veteran was unemployable due to PTSD symptoms 
for the period December 16, 2003 to April 12, 2006.  The 
question of individual unemployability due to service-
connected disabilities has been addressed and denied in a 
separate rating decision.  In sum, there is no indication 
that the 


average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 70 percent disability rating for PTSD is granted for the 
period from December 16, 2003 to April 12, 2006.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


